Exhibit 10.1

TRANSWITCH CORPORATION

Director Non-Qualified Stock Option Agreement

TranSwitch Corporation, a Delaware corporation (the “Company”), hereby grants as
of                      to                      (the “Optionee”), an option to
purchase a maximum of              shares (the “Option Shares”) of its Common
Stock, $.001 par value (“Common Stock”), at the price of              per share,
on the following terms and conditions:

1. Grant Under 1995 Stock Option Plan. This option is granted pursuant to and is
governed by the Company’s Third Amended and Restated 1995 Stock Plan, as amended
from time to time (the “Plan”) and, unless the context otherwise requires, terms
used herein shall have the same meaning as in the Plan. Determinations made in
connection with this option pursuant to the Plan shall be governed by the Plan
as it exists on this date.

2. Grant as Non-Qualified Option; Other Options. This option shall be treated
for federal income tax purposes as a Non-Qualified Option (rather than an
incentive stock option). This option is in addition to any other options
heretofore or hereafter granted to the Optionee by the Company or any Related
Corporation (as defined in the Plan), but a duplicate original of this
instrument shall not effect the grant of another option.

3. Vesting of Option if Business Relationship Continues. If the Optionee has
continued to serve the Company or any Related Corporation in the capacity of a
director (such service is described herein as maintaining or being involved in a
“Business Relationship with the Company”) on the following dates, the Optionee
may exercise this option for the number of shares of Common Stock set opposite
the applicable date:

This option will vest as follows:

 

--------------------------------------------------------------------------------

The foregoing rights are cumulative and, unless the Optionee’s Business
Relationship with the Company is terminated by reason of death, disability or
dissolution as defined in Section 5 or termination for Cause as defined in
Section 4(c), may be exercised up to and including the date which is seven
(7) years from the date this option is granted. All of the foregoing rights are
subject to Sections 4 and 5, as appropriate, if the Optionee ceases to maintain
a Business Relationship with the Company, dies, becomes disabled or undergoes
dissolution while involved in a Business Relationship with the Company.

4. Termination of Business Relationship.

(a) Termination Other than for Cause: If the Optionee’s Business Relationship
with the Company is terminated, other than by reason of death, disability or
dissolution as defined in Section 5 or termination for Cause as defined in
Section 4(c), no further installments of this option shall become exercisable,
and this option shall terminate on the scheduled expiration date. In such a
case, the Optionee’s only rights hereunder shall be those which are properly
exercised before the termination of this option.



--------------------------------------------------------------------------------

(b) Termination for Cause: If the Optionee’s Business Relationship with the
Company is terminated for Cause (as defined in Section 4(c)), this option shall
terminate upon the Optionee’s receipt of written notice of such termination and
shall thereafter not be exercisable to any extent whatsoever.

(c) Definition of Cause: “Cause” shall mean conduct involving one or more of the
following: (i) the substantial and continuing failure of the Optionee, after
notice thereof, to render services to the Company or Related Corporation in
accordance with the terms or requirements of the Optionee’s Business
Relationship with the Company; (ii) disloyalty, gross negligence, willful
misconduct, dishonesty or breach of fiduciary duty to the Company or Related
Corporation; (iii) the commission of an act of embezzlement or fraud;
(iv) deliberate disregard of the rules or policies of the Company or Related
Corporation which results in direct or indirect loss, damage or injury to the
Company or Related Corporation; (v) the unauthorized disclosure of any trade
secret or confidential information of the Company or Related Corporation; or
(vi) the commission of an act which constitutes unfair competition with the
Company or Related Corporation or which induces any customer or supplier to
break a contract with the Company or Related Corporation.

5. Death; Disability; Dissolution.

(a) Death: If the Optionee is a natural person who dies while involved in a
Business Relationship with the Company, this option may be exercised, to the
extent otherwise exercisable on the date of his or her death, by the Optionee’s
estate, personal representative or beneficiary to whom this option has been
assigned pursuant to Section 9, at any time within 180 days after the date of
death, but not later than the scheduled expiration date.

(b) Disability: If the Optionee is a natural person whose Business Relationship
with the Company is terminated by reason of his or her disability (as defined in
the Plan), this option may be exercised, to the extent otherwise exercisable on
the date the Business Relationship was terminated, at any time within 180 days
after such termination, but not later than the scheduled expiration date.

(c) Effect of Termination: At the expiration of such 180-day period provided in
paragraph (a) or (b) of this Section 5 or the scheduled expiration date,
whichever is the earlier, this option shall terminate and the only rights
hereunder shall be those as to which the option was properly exercised before
such termination.

(d) Dissolution: If the Optionee is a corporation, partnership, trust or other
entity that is dissolved, is liquidated, becomes insolvent or enters into a
merger or acquisition with respect to which the Optionee is not the surviving
entity, at a time when the Optionee is involved in a Business Relationship with
the Company, this option shall immediately terminate as of the date of such
event, and the only rights hereunder shall be those as to which this option was
properly exercised before such dissolution or other event.

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share unless such exercise is with respect to the
final installment of stock subject to this option and cash in lieu of a
fractional share must be paid, in accordance with Paragraph 13(G) of the Plan,
to permit the Optionee to exercise completely such final installment. Any
fractional share with respect to which an installment of this option cannot be
exercised because of the limitation contained in the preceding sentence shall
remain subject to this option and shall be available for later purchase by the
Optionee in accordance with the terms hereof.

7. Payment of Price. (a) The option price shall be paid in the following manner:

 

  (i) in United States dollars in cash or by check;

 

  (ii) in the discretion of the Board of Directors/Committee, subject to
paragraph 7(b) below, through delivery of shares of Common Stock having a fair
market value (determined by the Board of Directors of the Company or a committee
appointed by the Board) equal as of the date of the exercise to the cash
exercise price of the Option;



--------------------------------------------------------------------------------

  (iii) in the discretion of the Board of Directors/Committee, by delivery of
the grantee’s personal recourse note bearing interest payable not less than
annually at no less than 100% of the lowest applicable Federal rate, as defined
in Section 1274(d) of the Code,

 

  (iv) in the discretion of the Board of Directors/Committee, consistent with
applicable law, through the delivery of an assignment to the Company of a
sufficient amount of the proceeds from the sale of the Common Stock acquired
upon exercise of the Option and an authorization to the broker or selling agent
to pay that amount to the Company, which sale shall be at the participant’s
direction at the time of exercise; or

 

  (v) in the discretion of the Board of Directors/Committee, by any combination
of (i), (ii), (iii) and (iv) above.

(b) Limitations on Payment by Delivery of Common Stock: If the Optionee delivers
Common Stock held by the Optionee (“Old Stock”) to the Company in full or
partial payment of the option price, and the Old Stock so delivered is subject
to restrictions or limitations imposed by agreement between the Optionee and the
Company, an equivalent number of Option Shares shall be subject to all
restrictions and limitations applicable to the Old Stock to the extent that the
Optionee paid for the Option Shares by delivery of Old Stock, in addition to any
restrictions or limitations imposed by this Agreement. Notwithstanding the
foregoing, the Optionee may not pay any part of the exercise price hereof by
transferring Common Stock to the Company unless the Optionee has owned such
Common Stock free of any substantial risk of forfeiture for at least six months.

8. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised by written notice to the Company, at its
principal executive office, or to such transfer agent as the Company shall
designate. Such notice shall state the election to exercise this option and the
number of Option Shares for which it is being exercised and shall be signed by
the person or persons so exercising this option. Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received. Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Optionee
and if the Optionee shall so request in the notice exercising this option, shall
be registered in the name of the Optionee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Optionee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.

9. Option Not Transferable. This option is not transferable or assignable except
by will or by the laws of descent and distribution or pursuant to a valid
domestic relations order. Except as set forth in the previous sentence, during
the Optionee’s lifetime, only the Optionee can exercise this option.

10. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.

11. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of this option imposes any obligation on the Company or
any Related Corporation to continue to maintain a Business Relationship with the
Optionee.



--------------------------------------------------------------------------------

12. No Rights as Stockholder until Exercise. The Optionee shall have no rights
as a stockholder with respect to the Option Shares until the date of issuance of
a stock certificate to the Optionee. Except as is expressly provided in the Plan
with respect to certain changes in the capitalization and stock dividends of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is before the date such stock certificate is issued.

13. Capital Changes and Business Successions. The Plan contains provisions
covering the treatment of options in a number of contingencies such as stock
splits and mergers. Provisions in the Plan for adjustment with respect to stock
subject to options and the related provisions with respect to successors to the
business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.

14. Withholding Taxes. If the Company or any Related Corporation in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, the vesting or transfer of the Option Shares
acquired on the exercise of this option, or the making of a distribution or
other payment with respect to the Option Shares, the Optionee hereby agrees that
the Company or any Related Corporation may withhold from the Optionee’s wages or
other remuneration the appropriate amount of tax. At the discretion of the
Company or Related Corporation, the amount required to be withheld may be
withheld in cash from such wages or other remuneration or in kind from the
Common Stock or other property otherwise deliverable to the Optionee on exercise
of this option. The Optionee further agrees that, if the Company or Related
Corporation does not withhold an amount from the Optionee’s wages or other
remuneration sufficient to satisfy the withholding obligation of the Company or
Related Corporation, the Optionee will make reimbursement on demand, in cash,
for the amount underwithheld.

15. Provision of Documentation to Optionee. By signing this Agreement the
Optionee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

16. Miscellaneous.

(a) Notices: All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below. The addresses for such notices may be
changed from time to time by written notice given in the manner provided for
herein.

(b) Entire Agreement; Modification: This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

(c) Severability: The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(d) Successors and Assigns: This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 9 hereof.

(e) Governing Law: This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof. The preceding choice of law
provision shall apply to all claims, under any theory whatsoever, arising out of
the relationship of the parties contemplated herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Optionee have caused this instrument to
be executed as of the date first above written.

 

     TranSwitch Corporation      3 Enterprise Drive      Shelton, Connecticut
06484

 

       Optionee       

 

     By:  

 

Print Name of Optionee        Michael C. McCoy      Title:   Corporate Secretary

 

       Street Address       

 

       City       State    Zip    Code       